Citation Nr: 1534605	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-09 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a higher initial rating for a headache disorder, assigned a noncompensable rating from June 22, 1977 to April 5, 2011, inclusive, and a 30 percent rating since April 6, 2011. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse





ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board remanded this case in March 2012 for further action by the RO for the purpose of determining its jurisdiction.  It now returns for appellate review. 

The Veteran testified at hearings in December 2011 and September 2014 before two of the undersigned Veterans Law Judges (VLJ's) of the Board.  Transcripts of the hearings are of record.  Because two VLJ's held hearings in this appeal, the following decision will be reviewed and signed by a panel of three VLJ's, which includes the VLJ's who presided over the December 2011 and September 2014 hearings.  See 38 C.F.R. § 20.707 (2014).  An April 2015 letter was sent to the Veteran affording him the opportunity to request a hearing before a third VLJ who would participate in this decision.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The Veteran was provided 30 days to respond to the letter, and a response has not been received.  Accordingly, the Board will proceed with appellate review. 

A clarification of the Board's jurisdiction of the issue on appeal is in order, given its somewhat complex procedural history.  Service connection for a headache disorder was granted effective June 22, 1977 (the day following the Veteran's discharge from active service) in a May 2010 rating decision, which found clear and unmistakable error (CUE) in an October 1977 rating decision that initially denied this claim.  The May 2010 rating decision also assigned a noncompensable rating for the headaches for the entire period of the claim.  The Veteran initiated an appeal of the noncompensable rating assigned by filing a notice of disagreement (NOD) in February 2011.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2014).  The RO then issued a May 2011 rating decision granting a 30-percent rating, but no higher, as of April 6, 2011 (the date of a VA examination found by the RO to show worsening symptoms) and denying a compensable rating prior to that date.  A May 2011 statement of the case (SOC) was also issued which again denied a compensable rating for headaches prior to April 6, 2011, and denied a rating greater than 30 percent as of that date.  

The Veteran submitted a statement received at the RO in December 2011, about six months after issuance of the May 2011 SOC, asserting that he wished to appeal the evaluations of his headache disorder both prior to and as of April 6, 2011.  In a May 2012 administrative decision, the RO found that the May 2011 SOC consisted of two decisions, one with respect to the evaluation of the headaches from June 6, 1977 to April 5, 2011, and the other addressing the 30-percent evaluation assigned as of April 6, 2011.  The grant of the 30-percent rating as of Apri, 6, 2011 was considered a "new determination" which was effectuated by the May 2011 rating decision, and which the Veteran timely appealed in the December 2011 statement.  In other words, the RO construed the Veteran's December 2011 statement as a timely NOD with respect to the May 2011 rating decision.  However, the RO found that because the denial of a compensable rating prior to that date was only a confirmation of the determination made in the May 2010 rating decision, rather than a new decision, the December 2011 statement could not serve as a NOD respecting that determination, but rather constituted an untimely substantive appeal, since it was submitted more than 60 days after the mailing of the May 2011 SOC and more than one year after mailing of the May 2010 rating decision.  See 38 C.F.R. § 20.200 20.202, 20.302(b) (2014).  Accordingly, the RO found that the issue of entitlement to a compensable rating for headaches prior to April 6, 2011 was no longer in appellate status.  See id.

The Board finds that the May 2011 rating decision, which both granted a 30 percent rating for the headache disorder as of April 6, 2011, and denied a compensable rating from June 6, 1977 to April 5, 2011, was itself a new decision that could be appealed regarding the evaluation of the Veteran's headaches for the entire duration of the claim, namely since June 6, 1977.  That the earlier May 2010 rating decision had also assigned a noncompensable rating for the period prior to April 6, 2011 does not preclude a finding that the May 2011 rating decision was appealable with respect to the entire period covered by the claim, that is, from June 6, 1977 forward, notwithstanding the fact that this decision stemmed from the May 2011 SOC.  Thus, the Veteran's December 2011 statement served as a timely NOD vis-à-vis the May 2011 rating decision, which, as already stated, was a decision on the evaluation of the Veteran's headaches for the entire period of the claim, and not just since April 6, 2011.  See 38 C.F.R. § 20.302(a).  

Notably, notwithstanding its finding in the May 2012 administrative decision that the Veteran's appeal was not timely regarding the evaluation of his headache disorder prior to April 6, 2011, the RO issued an SOC in December 2013 which again denied this specific issue on the merits.  In this regard, the Veteran had submitted a May 2012 NOD in response to the May 2012 adverse determination respecting the timeliness of the appeal, and the December 2013 SOC was generated as a result of that NOD.  However, instead of addressing this procedural issue, the December 2013 SOC simply readjudicated de novo the evaluation of the Veteran's headache disorder from June 6, 1977 on the merits.  It made no mention of the timeliness of the appeal issue, suggesting that the RO conceded that the appeal was timely.  The December 2013 SOC was thus part of the appeal stream flowing from the May 2011 rating decision and the Veteran's timely December 2011 NOD.  The Veteran then responded with a timely substantive appeal (VA Form 9) in January 2014, thus perfecting the appeal to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2014).  Accordingly, as the Veteran timely perfected this appeal, it is properly before the Board.  

In the alternative, the Board finds that the December 2011 written statement qualifies as a timely substantive appeal with respect to the May 2010 rating decision.  In Percy v. Shinseki, 23 Vet. App. 37 (2009), the United States Court of Appeals for Veterans Claims (Court) confirmed that the absence of a timely NOD is a jurisdictional bar to consideration of an appellant's claim; however, the Court also confirmed that an untimely substantive appeal is not a jurisdictional bar to consideration of an appellant's claim, and that the RO and the Board may accept a substantive appeal even if it is not timely.   In Percy, the Court specifically found that, because the RO had never addressed the issue of timeliness in the SOC, and because the appellant was not informed that there was a timeliness issue until his claim was before the Board, that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted the appellant's appeal.  In this instance, in May 2012 the RO did inform the appellant that there was a problem with the timeliness of his substantive appeal.  However, after this had been raised, the RO issued a Supplemental Statement of the Case (SSOC) in August 2014 addressing the underlying merits of the claim which, in essence, subsumed the timeliness issue.  Accordingly, although the substantive appeal was not timely, this is an appropriate case for waiving the issue of timeliness.  

Of course, the same findings above hold true with regard to the 30-percent evaluation of the Veteran's headaches as of April 6, 2011, which was never a separate claim or issue (as stated by the RO), but rather an aspect of the issue of the proper evaluation of the Veteran's headache disorder since June 6, 1977.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that "staged ratings" may be appropriate in certain circumstances); accord Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Moreover, in accordance with the Board's March 2012 remand directives, an SOC was generated in February 2013 addressing this issue.  The Veteran perfected his appeal by submitting a timely substantive appeal (on VA Form 9) in April 2013.  Although the Veteran's representative stated in this form that the Veteran was only appealing the issue of the evaluation of his headache disorder prior to April 6, 2011, the Board finds that the Veteran nevertheless timely perfected an appeal of the 30-percent evaluation assigned as of April 6, 2011.  Specifically, this form was submitted in response to the February 2013 SOC, which only dealt with the issue of entitlement to a higher rating as of April 6, 2011.  Moreover, after speaking with the Veteran, the Veteran's representative later clarified when contacted by the RO that the Veteran wished to appeal "all issues," as reflected in a July 2014 report of contact form.  Finally, the Veteran presented testimony on this issue at the September 2014 Board hearing.  

In sum, the issue of entitlement to a compensable rating prior to April 6, 2011, and to a rating greater than 30 percent as of that date for the Veteran's headache disorder, constitutes a single claim which is properly on appeal before the Board. 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

This claim must be remanded for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision. 

Appropriate efforts must be made to obtain records of treatment from a Dr. Hall, who treated the Veteran's headache disorder during the 1980's and possibly later, according to the Veteran's September 2014 hearing testimony.  He should also be provided an opportunity to identify any other VA or private records from 1977 forward.  

A new VA examination is also warranted, as the last VA examination was performed over four years ago, in April 2011, and the Veteran stated at the September 2014 hearing that his headaches had worsened since then.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007) ("[W]hen 'the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.'" (quoting Caluza v. Brown, 7 Vet. App. 498, 50-06 (1998))); 38 C.F.R. § 3.327(a) (2014) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability). 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify any VA or private treatment records pertaining to his headache disorder since June 1977, including private records from the office of a Dr. Hall.  Appropriate efforts must then be made to obtain any records sufficiently identified by the Veteran.  

2. Then, schedule the Veteran for a VA examination to assess the current severity of his service-connected headache disorder.  The claims file must be made available to the examiner for review.  All pertinent clinical findings must be recorded.  

3. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
	P. M. DILORENZO 	MILO H. HAWLEY
Veterans Law Judge                                      Veterans Law Judge
Board of Veterans' Appeals                               Board of Veterans' Appeals


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




